


EXHIBIT 10.1

 

OGLETHORPE POWER CORPORATION

 

EXECUTIVE INCENTIVE PAYMENT PLAN

 

This is the amended and restated OGLETHORPE POWER CORPORATION EXECUTIVE
INCENTIVE PAYMENT PLAN (the “Plan”), executed by Oglethorpe Power Corporation, a
Georgia corporation (hereinafter the “Corporation”), this 25th day of March,
2013.

 

WITNESSETH:

 

WHEREAS, the Corporation desires to continue to provide incentives to one or
more of its key executives to encourage them to remain in the employ of the
Corporation; and

 

WHEREAS, one of the means selected by the Corporation to offer such incentives
is through the adoption of an unfunded nonqualified deferred compensation plan
to benefit only a select group of management or highly compensated personnel;
and

 

WHEREAS, the Corporation desires to amend and restate the Plan;

 

NOW, THEREFORE, the Corporation hereby adopts the following amended and restated
version of the Plan, effective as of the date hereof:

 

ARTICLE I
DEFINITIONS

 

1.1                               Definitions.  As used in this instrument, the
following terms shall have the meaning hereinafter set forth:

 

(a)                                 “Beneficiary” shall mean a person entitled
to benefits hereunder as beneficiary of a deceased Participant or as beneficiary
of a deceased Beneficiary.

 

(b)                                 “Board” shall mean the Board of Directors of
the Corporation.

 

(c)                                  “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(d)                                 “Committee” shall mean the duly appointed
Compensation Committee of the Board of Directors.

 

(e)                                  “Disability” shall mean that the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months.

 

(f)                                   “Distribution Event” shall mean the
Participant’s retirement, death, Disability, termination of employment or other
event giving rise to the Participant’s right to a distribution of all or a
portion of his or her accrued benefits under this Plan, as more fully described
in the Participation Agreement, which shall be consistent with the provisions of
Code Section 409A.

 

--------------------------------------------------------------------------------


 

(g)                                  “Executive” shall mean any person employed
by the Corporation who is identified by the Corporation as being a member of a
select group of the Corporation’s management.

 

(h)                                 “Normal Retirement Age” shall mean age
sixty-five (65).

 

(i)                                     “Participant” shall mean any Executive
who is designated by the Corporation as eligible to participate in the Plan and
who actually participates in the Plan.

 

(j)                                    “Participation Agreement” shall mean the
agreement executed by the Corporation and the Participant, under which the
Participant agrees to participate in the Plan and setting forth the terms of
such participation, including, without limitation, the amount of deferred
compensation to be contributed to the Plan, the applicable Distribution Events,
the vesting and forfeiture provisions and the term of such participation. Unless
the Board of Directors shall otherwise direct, a Participation Agreement may be
executed on behalf of the Corporation by the Chairman of the Board, the
President and Chief Executive Officer or the Chief Operating Officer.

 

(k)                                 “Plan” shall mean the Oglethorpe Power
Corporation Executive Incentive Payment Plan set forth herein.

 

1.2                               Rules of Interpretation.

 

(a)                                 Where necessary or appropriate to the
meaning hereof, the singular shall be deemed to include the plural, the plural
to include the singular, the masculine to include the feminine and neuter, the
feminine to include the masculine and neuter, and the neuter to include the
masculine and feminine.

 

(b)                                 This Plan has been executed for the benefit
of the Participants and their Beneficiaries, subject to the claims of the
Corporation’s creditors and other limitations set forth hereinabove. So far as
possible, this Plan shall be interpreted and administered in a manner consistent
with this intent and with the intention of the Corporation that this Plan shall
at all times fully comply with the requirements of the law. The Corporation’s
reasonable determination of the interpretation of the provisions of this Plan
shall be binding upon the Corporation, the Participants and Beneficiaries
hereunder and all other persons.

 

ARTICLE II
ELIGIBILITY AND PARTICIPATION

 

2.1                               Eligibility.  No employee of the Corporation
shall be eligible to participate in this Plan unless he or she is an Executive
selected by the Board of Directors.

 

2.2                               Participation.  Each Executive selected to
participate in the Plan shall enter the Plan immediately upon being designated
and executing a Participation Agreement in such form as is required by the
Corporation.

 

--------------------------------------------------------------------------------


 

ARTICLE III
DEFERRED COMPENSATION, INVESTMENTS AND FORFEITURES

 

3.1                               Participant Accounts.

 

(a)                                 The Corporation shall cause an account to be
kept in the name of each Participant which shall reflect the value of the
deferred payments, designating what portion is vested and nonvested from time to
time. Until and except to the extent that deferred compensation hereunder is
distributed to or vested in a Participant (or Beneficiary) from time to time in
accordance with the Participation Agreement and orders of the Corporation, the
interest of each Participant and Beneficiary therein shall be contingent only.
The account of a Participant, even if vested, shall be subject to forfeiture as
provided in the Participation Agreement.

 

(b)                                 Title to and beneficial ownership of any
assets, whether cash or investments, which the Corporation may set aside or
earmark to meets its deferred compensation obligations hereunder, shall at all
times remain in the Corporation, and no Participant or Beneficiary shall under
any circumstances acquire any property interest in any specific assets of the
Corporation. To the extent that any person acquires a right to receive a payment
from the Corporation under this Plan, such right shall be no greater than the
right of any unsecured general creditor of the Corporation. Hence the right of a
Participant or Beneficiary to receive a distribution from the Plan shall be an
unsecured claim against the general assets of the Corporation, and neither the
Participant nor Beneficiary shall have any rights in or against any specific
assets of the Corporation. All amounts credited to a Participant’s account
hereunder shall constitute general assets of the Corporation and may be disposed
of by the Corporation at such times and for such purposes as it may deem
appropriate.

 

3.2                               Setting Aside of Assets to Meet the
Corporation’s Plan Obligations. In order to meet its deferred obligations
hereunder, the Corporation shall each year set aside or earmark funds in an
amount equal to the total amounts allocated and deferred for such year under
this Article III

 

3.3                               Investment of Funds.

 

(a)                                 Funds set aside or earmarked to meet the
Corporation’s deferred obligation hereunder may be kept in cash, or invested and
reinvested, in the discretion of the Corporation. The Corporation may permit the
Participant to suggest or direct the investment of such funds, but ownership of
the funds shall remain with the Corporation, and the investment authority given
to a Participant shall not constitute an incident of ownership with respect to
such investments. The degree of authority over investment decisions shall be set
forth in the Participation Agreement.

 

(b)                                 Except as provided in paragraphs (a) and
(d) of this Section 3.3, and as otherwise permitted in the Participation
Agreement, the investment of funds set aside or earmarked to meet the
Corporation’s obligations hereunder shall generally be made in stocks, bonds,
insurance policies or other assets selected by the Committee in its sole
discretion; provided, however, that no portion of such funds shall be invested
in any securities of the Corporation or any of its affiliates. In the exercise
of the foregoing discretionary investment powers, the Committee may engage
investment counsel, and, if it so desires, may delegate to such counsel full or
limited authority to select the securities in which the funds are to be
invested.

 

--------------------------------------------------------------------------------


 

The cost of any such service shall be charged as an expense of administering the
Plan and paid from the invested funds unless otherwise provided in the
Participation Agreement.

 

(c)                                  The income and gains and losses, both
realized and unrealized, from investments made pursuant to paragraph (b), net of
any expenses properly chargeable thereto, shall be determined at least annually
at the close of the year by the Corporation. An amount equal to the net income
or loss as so determined shall be allocated among the accounts of the
Participants concerned in proportion to the values of their accounts at the
beginning of the year or as may otherwise be appropriate. Amounts so allocated
shall increase or decrease, as the case may be, the future benefits receivable
by such Participants or their Beneficiaries.

 

(d)                                 In the event a Distribution Event occurs and
the deferred benefits are to be paid in installments rather than in a lump sum,
the Corporation shall set aside funds in an amount equal to the unpaid balance
of such obligation. Funds so set aside may be kept in cash, or invested and
reinvested in the discretion of the Corporation, except that the Corporation may
permit the Participant to indicate how such funds are to be invested (including
investment in money market or savings accounts or bonds). The total amount
payable to the Participant shall be appropriately adjusted by an amount equal to
the net income or loss on such funds, determined in accordance with the
principles of paragraphs (b) and (c) above.

 

3.4                               Distribution Events.  The Corporation shall
determine and set forth, in a Participant’s Participation Agreement, the
Distribution Event or Events applicable to such Participant, consistent with the
distribution events set forth in Code Section 409A. In no event shall the
Participation Agreement set forth a Distribution Event with respect to amounts
that are subject to Code Section 409A that is not permitted under Code
Section 409A. Upon the occurrence of a Distribution Event, the Corporation shall
determine the benefits payable to the Participant or his or her Beneficiary,
using the last available value of each of such assets. The last available value
shall be determined by reference to the regularity and frequency of valuation of
particular assets, such as daily valuation of marketable securities or periodic
valuations of real estate. The amount of benefits so determined shall then be
paid to the Participant or Beneficiary in cash or other property according to
the terms of the Participation Agreement.

 

3.5                               Beneficiaries.  Each Participant shall have
the right to designate Beneficiaries who are to succeed to his or her contingent
right to receive future payments hereunder in the event of his or her death,
pursuant to the provisions set forth in Article V of this Plan. A Beneficiary
may also designate Beneficiaries with respect to his or her interest in any
benefits to be paid hereunder.

 

3.6                               Forfeitures.  The right of a Participant or
Beneficiary to receive a payment of deferred benefits under this Plan, even if
such right is otherwise fully vested, shall be forfeited upon the occurrence of
any of the events of forfeiture set forth in the Participation Agreement.

 

3.7                               No Fiduciary Relationship.  Nothing contained
herein shall be deemed to create a trust of any kind or create any fiduciary
relationship. Funds invested hereunder shall continue for all purposes to be a
part of the general funds of the Corporation, and no person other than the
Corporation shall by virtue of the provisions of this Plan have any interest in
such funds.

 

--------------------------------------------------------------------------------


 

ARTICLE IV
ADMINISTRATION

 

4.1                               Plan Administrator.  The Corporation is the
plan administrator and has the authority to control and manage the operation and
administration of the Plan and the discretion to interpret the terms and intent
of the Plan. The Corporation shall make such rules, regulations,
interpretations, and shall take such other actions to administer the Plan as the
Corporation may deem appropriate. In administering the Plan, the Corporation
shall act in a nondiscriminatory manner with respect to Participants and
Beneficiaries.

 

4.2                               Delegation of Authority.  The Board of
Directors may delegate any administrative duties of the Corporation hereunder to
its designee. Unless the Board of Directors shall determine otherwise, all
actions that could otherwise be taken by the Board of Directors hereunder may be
and shall be taken by the Committee. Whenever action is required by the
Corporation hereunder, the same may be taken by any individual designated by the
Committee as agent for the purpose. Should it become necessary to perform some
act hereunder and there is no direction in this Plan, the Corporation shall
exercise its discretion in a manner that is consistent with the purpose of this
Plan; and in so acting the Corporation and its agents shall be fully protected
and shall be absolved from all liability except from fraud or bad faith. With
respect to the administration of the Plan, the Board of Directors delegates to
Jami Reusch and Homerzelle Gentry all duties with respect to the daily
administration of the Plan and its installation. The signature of both of them
shall be sufficient to bind the Corporation in connection with the
administration of the Plan, including the establishment of any and all corporate
accounts with Salomon Smith Barney or any other entity for the holding and
investment of any assets earmarked pursuant to this Plan, including the
execution of client agreements and any and all other documents, and the taking
of any and all actions, that they deem necessary or appropriate to ensure the
efficient administration of this Plan.

 

4.3                               Records and Expenses.  The books and records
to be maintained for the purpose of the Plan shall be maintained by the officers
and employees of the Corporation at its expense and subject to the supervision
and control of the Board of Directors. All the expenses of administering the
Plan shall be paid by the Corporation either from funds set aside or earmarked
under the Plan or from other funds.

 

4.4                               Absence of Liability.  No member of the Board
or of the Committee and no officer or employee of the Company shall be liable to
any person for any action taken or omitted in connection with the administration
of this Plan unless attributable to his or her own fraud or willful misconduct;
nor shall the Corporation be liable to any person for any such action unless
attributable to fraud or willful misconduct on the part of a director, officer
or employee of the Corporation.

 

ARTICLE V
DISTRIBUTIONS

 

5.1                               Distribution of Accounts. In the event of the
occurrence of a Distribution Event, as set forth in the Participation Agreement,
with Distribution Events typically including the termination of a Participant’s
employment, whether such termination shall occur by reason of death, Disability,
retirement or other separation from service, the amount standing to such

 

--------------------------------------------------------------------------------


 

Participant’s account in the Plan shall be distributed to or on behalf of such
Participant at such time or times and in the manner provided under Section 5.2.

 

5.2                               Form of Payment. Distribution of benefits
shall be made in a lump sum except as otherwise provided in the Participation
Agreement or in the following sentence. Unless the Participation Agreement
provides otherwise, in the event a Participant terminates employment (or his or
her Beneficiary if the termination of employment is on account of the
Participant’s death), he or she shall be paid the value of the Participant’s
account in five (5) annual installments commencing within sixty (60) days after
the Distribution Event. In the case of installment distributions, earnings and
losses shall continue to be credited to the funds remaining in the account as if
the Participant had not terminated employment with the Corporation. Each
installment payment shall be based on the amount then credited to the
Participant’s account. The final installment will be the balance of the account
and any earnings or losses credited to such date.

 

5.3                               Death Benefits; Beneficiary Designation;
Distribution of Death Benefits.

 

(a)                                 If a Participant or Beneficiary dies prior
to receiving all of his or her account balance hereunder, then unless the
Participation Agreement provides otherwise, the Participant’s or Beneficiary’s
remaining account balance shall be paid to the Participant’s or Beneficiary’s
designated Beneficiary in five (5) equal, annual installments commencing ninety
(90) days after the Participant’s or Beneficiary’s death, as the case may be.
Notwithstanding the foregoing, each annual installment payable to a Beneficiary
shall be no less than Five Thousand Dollars ($5,000) (or the Participant’s
remaining account balance, if it is less than $5,000).

 

(b)                                 At any time and from time to time, each
Participant and each Beneficiary who is receiving payments hereunder shall have
the unrestricted right to designate the person who, as his or her Beneficiary,
shall receive the amount payable hereunder after his or her death, and the right
to revoke any such designations. Each such designation shall be evidenced by a
written instrument filed with the Corporation, signed by the Participant or
Beneficiary who is making the designation. No designation of Beneficiaries shall
be valid unless in writing signed by the Participant or Beneficiary, dated, and
filed with the Committee. Beneficiaries may be changed without the consent of
any prior beneficiaries. In the event a Participant dies without having filed a
beneficiary designation form with the Corporation, his or her deferred benefits
payable hereunder shall be paid in the following order: (a) to the Participant’s
spouse; (b) if there is no surviving spouse, then to the Participant’s children,
in equal shares (with adopted children being treated as children for purposes of
this Plan); and (c) if there are no surviving children, then to the
Participant’s estate. The foregoing order of payment shall apply to a
Beneficiary (by reference to that Beneficiary) who dies before receiving the
entire benefit due under the Plan, and neither the Participant nor the
Beneficiary has named a Beneficiary to receive such remaining benefits.

 

5.4                               Payment Upon Income Inclusion.  The
Corporation may accelerate the time or schedule of a payment under the Plan at
any time the Plan fails to meet the requirements of Code Section 409A. Such
payment may not exceed the amount required to be included in income as a result
of the failure to comply with the requirements of Code Section 409A.

 

--------------------------------------------------------------------------------


 

ARTICLE VI
SPENDTHRIFT PROVISIONS AND OTHER PARTICIPANT RIGHTS

 

6.1                               Spendthrift Clause.  No interest of any person
or entity in, or right to receive a distribution under, the Plan shall be
subject in any manner to sale, transfer, assignment, pledge, attachment,
garnishment or other alienation or encumbrance of any kind; nor may such
interest or right to receive a distribution be taken, either voluntarily or
involuntarily for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings. A distribution by the
estate of a deceased Participant or Beneficiary to an heir or legatee of a right
to receive payments hereunder shall not be deemed an alienation, assignment or
anticipation for purposes of this Section 6.1.

 

6.2                               No Guarantee of Benefits.  Nothing contained
in the Plan shall constitute a guarantee by the Corporation or any other person
or entity that the assets of the Corporation will be sufficient to pay any
benefits hereunder.

 

6.3                               No Guarantee of Employment.  Participating in
this Plan shall not give any Participant any right to be retained in the service
of the Corporation or any right or claim to any benefits hereunder unless such
benefits have accrued under the terms and provisions of this Plan.

 

6.4                               Unclaimed Benefit.  Each Participant shall
keep the Corporation informed of his or her current address and the current
address of each Beneficiary. The Corporation shall not be obligated to search
for the whereabouts of any person. If the location of a Participant or a
Beneficiary is not made known to the Corporation within three (3) years after
the occurrence of a Distribution Event, then the Corporation shall have no
further obligation to pay any benefit hereunder to such Participant or
Beneficiary or anyone claiming under such Participant or Beneficiary, and such
benefit shall be irrevocably forfeited.

 

ARTICLE VII
AMENDMENT AND TERMINATION

 

7.1                               Right to Amend.  The Corporation reserves the
right by action of its Board of Directors to amend this Plan at any time or
times. Any amendment which is necessary to bring this Plan into conformity with
applicable government laws or regulations may be made retroactively.

 

7.2                               Termination.  The Corporation has established
this Plan with the bona fide intention and expectation that it will be
continuing and permanent. However, the Corporation reserves the right to
terminate the Plan when, in the sole opinion of the Company, such termination is
advisable.

 

7.3                               Effect of Amendment or Termination.  No
amendment or termination shall directly or indirectly reduce the balance of any
account held hereunder as of the effective date of such amendment or
termination. Upon termination of the Plan, there shall be paid to each
Participant and each Beneficiary the amount of his or her account in the Plan,
in accordance with the further terms of this Plan and applicable law.

 

--------------------------------------------------------------------------------


 

ARTICLE VIII
GENERAL PROVISIONS

 

8.1                               Claims Procedure.  The Corporation shall make
a determination as to the right of any person to a benefit, and shall afford any
person dissatisfied with such determination the right to a hearing thereon. Any
denial by the Corporation of the claim for benefits under the Plan by a
Participant or Beneficiary shall be stated in writing by the Corporation and
delivered or mailed to the Participant or Beneficiary, and such notice shall set
forth the specific reasons for the denial, written to the best of the
Corporation’s ability in a manner that may be understood without legal or
actuarial counsel. In addition, the Corporation shall afford a reasonable
opportunity to any Participant whose claim for benefits has been denied for a
full and fair review of the decision denying the claim.

 

8.2                               Adoption of Plan by Successor.  In the event
of the merger or consolidation of the Corporation, or the transfer of the assets
of the Corporation to another corporation, association, partnership, sole
proprietorship, or business organization, the Plan may be adopted by the
surviving corporation, association, partnership, sole proprietorship, or other
business organization which employs a substantial number of the Participants of
the Plan. Such adoption of the Plan shall be expressed in an agreement between
such surviving or other corporation, association, partnership, sole
proprietorship, or business organization and the Committee under which such
other corporation, association, partnership, sole proprietorship, or business
organization adopts the Plan with respect to the Participants employed by it.
If, pursuant to the terms hereof, the Plan is adopted by any other corporation,
association, partnership, sole ‘proprietorship, or business organization, such
other corporation, association, partnership, sole proprietorship or business
organization shall be deemed to succeed to the position of the Corporation under
the Plan.

 

8.3                               Governing Laws.  This Plan shall be construed
and enforced under the laws of the State of Georgia, and all provisions hereof
shall be administered in accordance with the provisions of the laws of the State
of Georgia, provided that in case of conflict between Georgia law and any
applicable and binding provision of the Code, particularly Section 409A thereof,
or the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
the provisions of the Code or ERISA shall control.

 

8.4                               Code Section 409A.  The Plan is to be
interpreted, construed and operated in accordance with the Corporation’s intent
that the payments and benefits under the Plan are exempt from or comply with
Code Section 409A and the regulations thereunder. The phrase “termination of
employment” and similar phrases shall mean a “separation from service” within
the meaning of Treasury Regulation Section 1.409A-1(h). Each payment in a series
will be deemed to be a separate payment for purposes of Code Section 409A. If a
Participant who is a “specified employee” within the meaning of Code
Section 409A is to receive a payment that is subject to the requirements of Code
Section 409A on account of a separation from service, such payment will not be
made during the six-month period following the Participant’s separation from
service or his death, if earlier (the “409A Deferral Period”). Any amounts not
paid during the 409A Deferral Period shall be paid in a lump sum on the first
day following the 409A Deferral Period, and all subsequent payments will be made
as otherwise scheduled. The Corporation shall have the right to amend the Plan
to avoid the application of Code Section 409A or the extent the Corporation
determines that is necessary or desirable to satisfy any requirement

 

--------------------------------------------------------------------------------


 

under Code Section 409A, but the Corporation shall not be under any obligation
to enter into such an amendment.

 

8.5                               Alternative Acts.  In the event it becomes
impossible for the Corporation to perform any act required by this Plan, then
the Corporation may perform such alternative act which most nearly carries out
the intent and purpose of this Plan.

 

8.6                               Title Headings.  The headings in this Plan are
solely for the convenience of reference and shall not affect its interpretation.

 

IN WITNESS WHEREOF, this Executive Incentive Payment Plan is signed by the
Corporation through its duly authorized officer on the day and year first above
written.

 

 

CORPORATION

 

 

 

/s/ Benny W. Denham

 

 

 

Date:

March 25, 2013

 

 

 

 

Printed Name: Benny W. Denham

 

 

 

Title: Chairman of the Board of Directors

 

 

 

 

 

Attest:

/s/ Patricia N. Nash

 

 

Patricia N. Nash, Secretary

 

--------------------------------------------------------------------------------
